BLATCHFORD, District Judge.
The prayer of the petition is denied. I think that the twenty-third section of the act of March 2, 1861 (12 Stat. 193, 195), exempting from duty hair of all kinds, uncleaned and unmanu-factured, applies to the goats’ hair in question, which is uncleaned and unmanufac-tured, and that such section is in force, notwithstanding any thing in the act of June 30, 1864. The fourth section of that act is merely a substitute for the twelfth section of the act of March 2, 1861, and is not repugnant to anything in the provision, in regard to hair, in the twenty-third section of the act of 1861. The hair in question was exempt from duty.